In a claim to recover damages for breach of contract, the claimant appeals from an order of the Court of Claims (Read, J.), dated December 31, 2002, which granted the defendants’ motion pursuant to CPLR 3211 (a) (7) to dismiss the complaint for failure to state a claim.
Ordered that the order is affirmed, with costs.
Since the subject agreement was not approved by the state comptroller as required under State Finance Law § 112, the motion to dismiss the claim was properly granted (see Becker & Assoc. v State of New York, 48 NY2d 867 [1979]). Further, contrary to the claimant’s contention, there was no purpose in allowing further discovery. Santucci, J.P., Florio, Schmidt and Mastro, JJ., concur.